Citation Nr: 0901016	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  07-13 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating in excess of 70 percent 
for post-traumatic stress disorder (PTSD).

4.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a shrapnel injury to the left ankle.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from  February 1968 to 
October 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  By this decision, the RO, in pertinent 
part, awarded service connection and disability ratings as 
follows: PTSD, 70 percent disabling; residuals of a shrapnel 
injury to the left ankle, 10 percent disabling; and Type II 
diabetes mellitus, 10 percent disabling.  

The Board notes that in a March 2007 rating decision, the RO 
awarded an increased 20 percent rating effective January 2007 
for the Type II diabetes mellitus.  As the veteran expressed 
his continued disagreement with the evaluation assigned and 
less than the maximum benefit was awarded, his claim remained 
in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  
However, the veteran did not file a timely substantive appeal 
following the issuance of the May 2007 statement of the case 
(SOC).  As such, the claim is no longer in appellate status.  
38 C.F.R. § 20.302(b).

This matter also comes before the Board on appeal from a 
November 2005 rating decision wherein the RO, in pertinent 
part, denied entitlement to service connection for hearing 
loss and tinnitus.  

In his January 2007 and March 2007 substantive appeals, the 
veteran requested a hearing before the Board to be held in 
Washington, D.C.  VA scheduled the hearing in December 2008.  
The veteran subsequently withdrew his request in October 
2008.  As such, there are no outstanding hearing requests of 
record.  38 C.F.R. § 20.702(e).

FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The veteran's bilateral hearing loss was incurred during 
his period of active military service.

3.  The veteran's tinnitus was incurred during his period of 
active military service.

4.  From the award of service connection, the disability due 
to the veteran's service-connected PTSD has not approached 
the level of severity productive of total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living; disorientation to time or place; or memory loss for 
names of close relatives, own occupation, or own name.   

5.  From November 7, 2004, to February 9, 2007, the residuals 
of a shrapnel injury to the veteran's left ankle was 
productive of no more than moderate limitation of motion.

6.  From February 10, 2007, the  residuals of a shrapnel 
injury to the veteran's left ankle has been productive of 
marked limitation of motion; however, there has been no 
evidence of ankylosis of the ankle joint.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 
1137, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.385 (2008).

2.   The criteria for entitlement to service connection for 
tinnitus have been met.    38 U.S.C. §§ 1110, 1137, 1154, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

3.  The criteria for an initial rating in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4. 130, Diagnostic 
Codes 9411 (2008).  

4.  The criteria for an initial rating in excess of 10 
percent for residuals of shrapnel wounds of the left ankle 
between November 7, 2004, and February 9, 2007, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.20, 
4. 71a, Diagnostic Codes 5270-5274 (2008).  

5.  The criteria for a 20 percent rating for residuals of 
shrapnel wounds of the left ankle from February 10, 2007, 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.20, 4. 71a, Diagnostic Codes  5270-5274 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim and inform the veteran as to what 
parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  
38 C.F.R. § 3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

In view of the favorable disposition of the issues resolved 
in this determination with regard to the claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus, the Board finds that the application of the 
VCAA is moot.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The additional claims on appeal with regard to PTSD and 
residuals of shrapnel wounds to the left ankle arise from the 
veteran's disagreement with the initial disability 
evaluations assigned following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 
21 Vet. App. 112 (2007).  The Board is aware of the United 
States Court of Appeals for Veterans Claims (Court) recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); 
however, statements of the veteran indicate awareness of the 
evidence necessary to substantiate the claims for higher 
evaluations and no further analysis in that regard is 
necessary.  

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consist of the 
veteran's service medical and personnel records, post service 
VA and private treatment records, and reports of VA 
examination.  The veteran has not identified any other 
pertinent evidence which has not been obtained.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I.  Service Connection Claims

The veteran contends that he developed bilateral hearing loss 
and tinnitus as a result of noise exposure during his active 
duty service.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss becomes manifest to a degree of at least 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154(a); Id.

For a hearing loss claim, impaired hearing will be considered 
a disability for VA purposes when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores, using the Maryland CNC Test, are less 
than 94 percent.  See 38 C.F.R. § 3.385.

Having carefully reviewed all of the evidence of record in 
light of the veteran's contentions and the applicable law, 
the Board finds that for the reasons set out below, service 
connection is warranted as to both issues.  While the Board 
notes that service medical records are devoid of any 
treatment for or complaints of hearing loss or tinnitus, the 
veteran engaged in combat with the enemy.  38 U.S.C. 
§ 1154(b).  

In the case of a veteran who engaged in combat with the 
enemy, VA must accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardship of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  Id.

In the instant case, the veteran's DD-214 reveals that for 
his service in Vietnam between April 1969 and October 1970, 
he was awarded the Purple Heart.  In various statements, the 
veteran has indicated that he suffered hearing loss and 
tinnitus as a result of exposure to loud noise in service, to 
include from a rocket attack whereby he was thrown from an 
office into the main compound area.  Service medical records 
show the veteran sustained minor shrapnel wounds during an 
enemy rocket attack in September 1969.

The clinical evidence of record clearly indicates that the 
veteran currently has bilateral hearing loss and tinnitus.  
See 38 C.F.R. § 3.385.  The Board notes there was some 
question during the pendency of the appeal, specifically upon 
VA examination in July 2006, as to the existence of bilateral 
hearing loss based on puretone thresholds versus speech 
recognition scores; however, this has since been resolved.  A 
September 2006 VA audiological examination, revealed the 
following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
 35
35
30
35
40
LEFT
 45
45
45
45
45

The veteran was diagnosed with bilateral mild to moderate 
sensorineural hearing loss and bilateral tinnitus.  A mild 
functional overlay was suspected based on speech recognition 
scores, but was not confirmed.  

There are two competing opinions of record as to etiology.  
The Board considered the November 2005 VA opinion; however, 
as of that date, bilateral hearing loss disability had not 
been shown for VA compensation purposes.  Even though the 
examiner offered a negative opinion as to bilateral tinnitus, 
the Board has given great consideration to the opinions 
delineated below in order to render a determination.

In a December 2006 VA addendum opinion, the examiner 
indicated that it was difficult to give an opinion as to the 
etiology of hearing loss and tinnitus without resorting to 
mere speculation.  The examiner did not review the claims 
folder in the prior examination in September 2006 and there 
was no indication that she did so here.  

The VA examiner stated that among other reasons that she was 
unable to discern the etiology of either the hearing loss or 
tinnitus was because the veteran had excessive noise exposure 
post military service.  The Board finds this not to be true 
based on a review of the claims folder.  The veteran was a 
police officer for 20 plus years and used hearing protection 
on the firing ranges.  He did not have any recreational noise 
exposure.  He also did a one year stint building "pole 
barns," which he claims was without exposure to constant 
drilling and hammering.  The Board has no reason to doubt 
this veteran's veracity.

A March 2006 private opinion from Dr. WMK shows the veteran 
reported a history of military service noise exposure, which 
the Board concedes.  Dr. WMK indicated that an audiogram was 
performed, which revealed bilateral sensorineural hearing 
loss, with speech reception thresholds reduced to 25 decibels 
bilaterally.  While Dr. WMK also did not review the claims 
file, he opined that hearing loss and tinnitus were likely a 
result of acoustic trauma sustained during military service.  

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claims.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  As 
both opinions were rendered without the benefit of review of 
the claims folder and the VA examiner was unable to render a 
definitive opinion contrary to the March 2006 private 
physician, the Board finds that this point has been attained.  

As there has been no clear and convincing evidence to the 
contrary, the veteran is presumed to have been exposed to 
loud noise in service, and to that end, reasonable doubt is 
resolved in favor of the veteran.  38 U.S.C. § 1154(b).  
Because a state of relative equipoise has been reached in 
this case, the benefit of the doubt rule will therefore be 
applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Brown v. Brown, 5 Vet. App. 413, 421 (1993).   Service 
connection for bilateral hearing loss and tinnitus is 
therefore granted.

II.  Increased Rating Claims

Criteria for Evaluating Disabilities

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Where there is a question as to which of 
two evaluations apply, the higher of the two should be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7.  When considering functional impairment 
caused by a service-connected disorder, evaluations should be 
based on an assessment of the lack of usefulness, and 
adjudicators should consider the effects of the disabilities 
upon the person's ordinary activity.  38 C.F.R. § 4.10.  See 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath, 
1 Vet. App. at 594.  However, where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119, 125-126 (1999).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R.
§§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

A.  PTSD

Historically, in initiating the instant appeal, the veteran 
disagreed with the initial 70 percent rating assigned for his 
service-connected PTSD.  As such, the severity of the 
disability at issue is to be considered over the entire 
period from the initial assignment of a disability rating to 
the present time.  See Fenderson, 12 Vet. App. at 126.  

The veteran's PTSD is currently rated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, as 70 percent disabling.  A 70 
percent disability evaluation is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130.

A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The veteran maintains that a higher initial rating is 
warranted for his PTSD because he is totally and permanently 
disabled as result of the disability.  Having carefully 
considered all the evidence of record in light of the 
pertinent laws and regulations, the Board finds that the 
currently assigned 70 percent rating for PTSD is appropriate 
and no higher rating is warranted at this time.  38 C.F.R. 
§ 4.7.

Here, after review of all records pertaining to the service-
connected PTSD disability, the Board finds no objective 
evidence of total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name.   38 C.F.R. § 4.130.  
Consequently, a 100 percent is not warranted.  

The Board has taken into consideration the opinions of KKJ, 
Ph.D., dated in December 2004 and March 2005, which indicate 
the veteran is unemployable and totally and permanently 
incapacitated due to PTSD; however, these opinions are not 
consistent with the majority of the evidence of record.  
Specifically, the veteran remains gainfully employed full 
time as a security guard.

Further, reports of VA examination dated in March 2005 and 
December 2005, while containing complaints of nightmares, 
flashback, hypervigilance, intrusive thoughts, panic attacks, 
poor concentration, sleeplessness, and suicidal ideation, 
mental status examinations having repeatedly showed the 
veteran to be cooperative and without perceptual problems.  

His speech has been considered normal, as well as thought 
process and thought content.  The examiners have found no 
evidence of suicidal ideation. The veteran has been oriented 
in all spheres.  Insight and Judgment were fair, as was 
impulse control.  His Global Assessment of Functioning Scale 
(GAF) scores have consistently been 40, indicative of some 
impairment in reality testing or communication or major 
impairment in several areas, such as work, family relations, 
judgment, thinking or mood.  

While the veteran was found to be angry upon examination in 
January 2007, with insight and judgment and impulse control 
found to be below average, the GAF remained consistent at 40.  
Thought process showed some tangentially and 
circumstantiality; however, thought content was normal. 

In sum, the PTSD symptoms most nearly approximate the 
criteria for a 70 percent rating.  An evaluation in excess of 
70 percent, to include "staged" ratings, is not warranted 
as the evidence does not show symptomatology consistent with 
total occupational and social impairment.  38 C.F.R. § 4.71a; 
See Fenderson, 12 Vet. App. at 126.  Should the veteran's 
disability picture change in the future, he may be assigned a 
higher rating.  See 38 C.F.R. § 4.1.  

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   

B.  Left Ankle

Historically, in initiating the instant appeal, the veteran 
disagreed with the initial 10 percent rating assigned for his 
service-connected residuals of a shrapnel injury to the left 
ankle.  As such, the severity of the disability at issue is 
to be considered over the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson, 12 Vet. App. at 126.  

The veteran's left ankle is currently rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271, as 10 percent disabling.  A 10 
percent rating is assigned for moderate limitation of motion 
of the ankle.  38 C.F.R. § 4.71a.  A 20 percent is assigned 
for marked limitation of motion of the ankle.  Id.  

The veteran maintains that a higher initial rating is 
warranted for his left ankle due to symptoms including pain 
and limited motion.  Having carefully considered all the 
evidence of record in light of the pertinent laws and 
regulations, the Board finds that the currently assigned 10 
percent rating for the left ankle is appropriate for the 
majority of the appeal period; however, the objective 
evidence shows a clear worsening of the left ankle disability 
as of the February 10, 2007, VA examination so as to warrant 
a 20 percent rating, but no higher.  38 C.F.R. § 4.7.

In this regard, upon VA examination in March 2005, the 
veteran had active range of motion of the ankle.  He was able 
to dorsiflex to 20 degrees and able to plantar flex to 40 
degrees.  There were complaints of pain throughout the range 
of motion, but there was no instability with stressing of the 
ankle joint.  

The anterior drawer test was negative.  Motor strength was 
5/5 in all planes of motion.  There was some decreased 
sensation to light touch in the distribution of the peroneal 
nerve, but there was no atrophy noted.  (Note: service 
connection is currently in effect for peripheral neuropathy 
of the bilateral lower extremities secondary to Type II 
diabetes mellitus.  The assessment of the severity of 
disability due to peripheral neuropathy from diabetes 
mellitus is not the subject of this appeal.)  After 
repetitive use, there was an additional loss of joint 
function by 5 percent secondary to pain.  

Private records from Princeton Foot and Ankle Association do 
show some treatment for complaints of left ankle pain.  
Manual muscle testing of dorsiflexion, plantar flexion, 
inversion, and eversion was only slightly diminished in 
February 2006.

Upon VA examination in December 2005, while presenting with 
complaints of pain, the veteran denied problems with the left 
ankle after repetitive use.  He also denied flare-ups of the 
left ankle.  Examination of the left ankle showed the veteran 
was able to dorsiflex to 18 degrees and plantar flex to 38 
degrees.  There was no instability of the ankle.  

The anterior drawer test was negative, as was the talar toe 
tests.  The veteran had strength 5/5 in all planes of motion.  
There was no atrophy of the foot muscles or ankle.  After 
repetitive use there was an additional loss of joint function 
of 10 percent secondary to pain.  There was no additional 
loss secondary to fatigue or lack of coordination.

Upon VA examination in February 2007, the veteran had 
dorsiflexion of the ankle to 5 degrees and plantar flexion to 
10 degrees without pain.  Following five repetitive range of 
motion tests, no pain was elicited and range of motion 
remained the same.  There was no evidence of fatigue, 
weakness, or lack of endurance.  

The veteran's credible complaints of pain experienced in his 
left ankle prior to February 2007, as well as any complaints 
of functional loss due to flare-ups, pain, fatigability, 
incoordination, pain on movement, and weakness, were 
considered and are reflected in the current 10 percent 
rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8  Vet. 
App. at 206-7.  While pain was present with evidence of 
additional joint function after repetitive use ranging 
between 5 and 10 percent, the Board finds range of motion to 
be consistent with no more than moderate limitation of 
motion.  

According to Plate II, normal dorsiflexion of the ankle is to 
20 degrees and normal plantar flexion of the ankle is to 45 
degrees.  38 C.F.R. § 4.71a.  Even when considering the 
additional loss prior to February 2007, the veteran lost no 
more than approximately one to four degrees of motion, which 
wouldn't even amount to half the normal range of motion for 
the ankle.  Moreover, there has been no evidence of lack of 
endurance, weakness, fatigability, or incoordination of the 
left ankle at any time.  

That being said, the function capacity of the veteran's left 
ankle clearly declined as of the VA examination in February 
2007.  As noted, the veteran was only able to dorsiflex to 5 
degrees and plantar flex to 10 degrees, which is less than 
half the normal range of motion for the ankle.  See Plate II 
described above.  Repetitive testing produced no additional 
loss of range of motion.  Finally, the Board notes that while 
the veteran has degenerative arthritis of the left ankle, he 
is already being rated based on limitation of motion, which 
is how Diagnostic Code 5003 is measured.  38 C.F.R. § 4.71a.

In sum, after review of all records pertaining to the 
service-connected left ankle disability, the Board finds that 
prior to February 2007, there was no objective evidence of 
marked limitation of motion to warrant an increased rating 
under Diagnostic Code 5271.   38 C.F.R. § 4.71a.  There was 
also no evidence of any of the following: ankylosis of the 
ankle in plantar flexion less than 30 degrees (Diagnostic 
Code 5270); ankylosis of the subastragalar or tarsal joint in 
poor weight-bearing position (Diagnostic Code 5272); malunion 
of the os calcis or astragalus (Diagnostic Code 5273); or 
astragalectomy (Diagnostic Code 5274).  Id.  Consequently, 
evaluation of the disability using a different diagnostic 
code is not warranted.  See Butts v. Brown, 5 Vet. App. 532, 
538 (1993); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

While a 20 percent rating is warranted from February 10, 
2007, for marked limitation of motion under Diagnostic Code 
5271, there has been no objective evidence of ankylosis of 
the ankle to warrant an even higher rating under Diagnostic 
Code 5270.  38 C.F.R. § 4.71a.  Should the veteran's 
disability picture change in the future, he may be assigned a 
higher rating.  See 38 C.F.R. § 4.1.  

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the veteran's claim prior to February 2007, the 
doctrine is not for application.  38 U.S.C.A. § 5107(b); 
Ortiz, 274 F.3d at 1364;  Gilbert, 1 Vet. App. at 55-57.   

C. Extraschedular Rating

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected PTSD or left ankle 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2005); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  The Board finds that the objective 
evidence does not support a finding that any of his service 
connected conditions interfered markedly with employment.  
There is nothing in the record to distinguish his case from 
the cases of numerous other veterans who are subject to the 
schedular rating criteria for the same disabilities.  The 
veteran remains gainfully employed, and there is no evidence 
revealing frequent periods of hospitalization.    

Moreover, the schedular criteria, in general, are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  The 
assigned ratings adequately compensate the veteran for the 
nature and extent of severity of his disabilities.  
Therefore, in the absence of exceptional factors, the Board 
finds that the criteria for submission for consideration of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  

ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to an initial rating in excess of 70 percent for 
post-traumatic stress disorder is denied.

Entitlement to an initial rating in excess of 10 percent for 
residuals of a shrapnel injury to the left ankle from 
November 7, 2004, to February 9, 2007, is denied.

Entitlement to a 20 percent rating for residuals of a 
shrapnel injury to the left ankle from February 10, 2007, is 
granted subject to the controlling regulations governing 
monetary awards.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


